Citation Nr: 0838566	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  07-17 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Richmond, Counsel




INTRODUCTION

The veteran had active military service from March 1944 to 
February 1946 and December 1965 to August 1975.  He died in 
November 2005.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which denied service connection for the cause of 
the veteran's death.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam from 
February 22, 1966 to February 26, 1967 and January 1, 1971 to 
January 1, 1972.

2.  He died in November 2005.  The immediate cause of death 
listed on his death certificate was failure to thrive.  A 
contributing cause of death was prostate cancer.  


CONCLUSION OF LAW

The cause of the veteran's death was presumably related to a 
disease incurred in active military service. 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1310 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks service connection for the cause of the 
veteran's death.  She contends that his service in Vietnam 
contributed to his prostate cancer, which in turn contributed 
to his death.

Service connection may be established for the cause of a 
veteran's death when a service-connected disability was 
either the principal or a contributory cause of death. 38 
C.F.R. § 3.312(a).  A service-connected disability is the 
principal cause of death when that disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto. 38 C.F.R. § 3.312(b).  A contributory cause of death 
must be causally connected to the death and must have 
contributed substantially or materially to death, combined to 
cause death, or aided or lent assistance to the production of 
death. 38 C.F.R. § 3.312(c)(1).  For a service-connected 
disability to constitute a contributory cause, it must 
contribute substantially or materially; it is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection. 
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

"Service connection" basically means that the facts, shown 
by the evidence, establish that a particular injury or 
disease resulting in disability was incurred coincident with 
service in the Armed Forces, or if preexisting such service, 
was aggravated therein.  38 C.F.R. § 3.303. 

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, certain diseases including prostate 
cancer shall be service-connected, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 U.S.C.A. § 1113 
and 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 
3.309(e).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran died in November 2005.  The cause of death was 
listed as failure to thrive.  Another condition contributing 
to death was prostate cancer.  At the time of his death, the 
veteran was service-connected for residuals of cerebral 
vascular accident in the right arm, right leg, and face, 
degenerative joint disease of the lumbar spine and bilateral 
hands, hypertension, hearing loss, tinnitus, hemorrhoids, and 
scar, left breast.  He served in the Republic of Vietnam from 
February 22, 1966 to February 26, 1967 and January 1, 1971 to 
January 1, 1972.

The death certificate was signed by a physician.  Although 
this was the first diagnosis of prostate cancer, the veteran 
had a history of prostatic hypertrophy since 1986.  A 
February 2004 VA medical record noted that the veteran also 
had a history of elevated prostate-specific antigens (PSA's).  
In March 2000, his PSA was 4.4.  A June 2000 VA urology 
examination showed that in terms of PSA it was explained to 
the veteran that although his absolute number was elevated, 
in terms of age specific reference his range was at the high 
end of normal.  The veteran did not wish to undergo a 
prostate needle biopsy and was recommended to have yearly 
prostate counseling and screening.  In March 2003, his PSA 
was 5.7.  A January 20, 2004 VA clinical record shows a PSA 
of 6.0.  Then eight days later, the PSA was 14.6.  It was 
found that the discordant PSA's were unexplained.
 
One month prior to the veteran's death in October 2005, a VA 
medical record notes the veteran had a clot in his lung.  The 
assessment was pulmonary embolism; it was discussed with the 
veteran's wife that it was important that he take his 
Coumadin regularly.

The cause of death, failure to thrive, does not indicate that 
any specific disease caused the veteran's death but does 
specifically note that prostate cancer was a contributing 
factor.  Since the veteran served in Vietnam, he is presumed 
to have been exposed to herbicide agents including Agent 
Orange and thus any diagnosis of prostate cancer after 
service is presumed to be related to his service in Vietnam.  
See 38 C.F.R. § 3.309(e).  Given the fact that a physician 
diagnosed the veteran at the time of his death as having 
prostate cancer, which was found to have contributed to his 
death, and the veteran had a long history of enlarged 
prostate and elevated PSA's that increased significantly 
right before his death, all doubt is resolved in the 
veteran's favor that he had prostate cancer, which is 
presumably service-connected, and this contributed to his 
death.  See 38 C.F.R. § 3.102.  Therefore, service connection 
for the cause of the veteran's death is warranted.  See 38 
C.F.R. § 3.312(c)(1).

The appellant's service connection claim for the cause of the 
veteran's death has been considered with respect to VA's duty 
to notify and assist.  Given the favorable outcome noted 
above, no conceivable prejudice to the appellant could result 
from this adjudication.  See Bernard v. Brown, 4 Vet. App. 
384, 393 (1993). 


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted, subject to the rules and payment 
of monetary benefits.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


